Citation Nr: 1729104	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and M.L.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION
The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and M.L. testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is service connected with several disabilities, including coronary artery disease with acute myocardial infarction rated at 60 percent.

2. The effects of the Veteran's service-connected disabilities have rendered him incapable of obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Veteran meets the schedular rating requirements for a TDIU. See 38 C.F.R. § 4.16(a), as he has a single service-connected disability rated at 60 percent or more (i.e., coronary artery disease with acute myocardial infarction).  The remaining (and dispositive) question is whether the service-connected disabilities render the Veteran incapable of maintaining a substantially gainful occupation that is consistent with his education and work experience.

The Veteran has contended that his service-connected disabilities prevent him from securing or following substantially gainful employment, and that he became too disabled to work around January 2007.  See August 2012 Statement in Support of Claim; September 2012 Report of General Information.  The Veteran has periodically attempted to attend college, but has no other formal education or training. See April 2017 Hearing Transcript.  The Veteran immediately enlisted in the Navy after high school.  After leaving the Navy, he worked as a supervisor in a printing circuit shop, and then went on to work 20 years as a plant manager at a metal fabrication plant. 

The Veteran maintains that he took early retirement from his job as a plant manager because his service-connected disabilities impacted his ability to work. August 2012 Statement in Support of Claim.  During his April 2017 hearing, he recalled that he would fall asleep at work whenever he sat down and that he could not walk on the floor as much as he needed to because he became fatigued due to his service-connected diabetes.  Another witness at the Veteran's hearing, M.L., also noted that the Veteran has gained a lot of weight due to his health conditions, experiences shortness of breath, and cannot walk more than two or three steps before needing to sit down.  The Veteran's shortness of breath was noted on the record.

The Veteran underwent a VA examination in January 2012.  During the examination, the Veteran reported that his diabetes caused him to lack energy when he was working, and made his pace at work a lot slower.  The examiner noted the Veteran's shortness of breath impacted his ability to work.  The examiner also noted that the Veteran had daytime fatigue as a result of his service-connected sleep apnea, which also impacted his ability to work.  

The Veteran's second VA examination occurred in June 2012.  The examiner opined that the Veteran's service-connected heart disease resulted in low ejection fraction and frequent angina with minimal activity.  The examiner opined that the Veteran was not able to be employed.

In September 2012, the Veteran underwent a third VA examination.  The examiner offered opinions on the individual impact of the Veteran's service-connected disabilities on his ability to work.  The examiner offered the following opinions: the Veteran should not perform any physical labor because of his heart condition; the Veteran should avoid jobs that require being around or operating machinery or that require driving (e.g., trucking) because of his sleep apnea; and, the Veteran should avoid being in hot temperatures (sun, warehouses, etc.) and avoid climbing high places, such as using a ladder, because of his hypertension.  In assessing each of the service-connected disabilities individually, the examiner opined that the Veteran should be able to perform sedentary work in all instances, and mild to moderate physical labor in some instances.

The Board finds that the collective impact of the Veteran's service-connected disabilities make it impossible for the Veteran to follow a substantially gainful occupation.  The Veteran's employment history largely consists of work around machinery and in a plant where he was required to walk around a lot.  The September 2012 examiner opined that the Veteran's disabilities impact his ability to perform these types of job functions.  The September 2012 examiner opined that the Veteran should be able to perform sedentary work; however, the Veteran has no history of sedentary employment and has no specialized education, training or experience that suggests he may be able to secure gainful sedentary employment.  Moreover, some of the symptoms that impact his ability to do physical work, such as shortness of breath and daytime fatigue, would also apply to sedentary work.  

Ultimately, the determination of whether a Veteran is capable of substantially gainful employment is not a medical one; it is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to maintain a substantially gainful occupation as a result of his service-connected disabilities, and an award of TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

ORDER

Entitlement to a TDIU is granted.


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


